Citation Nr: 1744455	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  15-34 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scleroderma.  

2.  Entitlement to service connection for pulmonary hypertension, to include as secondary to scleroderma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1963 to May 1967.  He subsequently served in the Air Force Reserves from November 1972 to August 1999 and then as a Reserve Retiree until October 2004, with several periods of active duty for training and inactive duty for training.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO granted service connection for ischemic heart disease, but denied service connection for scleroderma and pulmonary hypertension.  The Veteran appealed the denials of service connection for pulmonary hypertension and scleroderma.  

In April 2017, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  At the hearing, the Veteran submitted additional medical and lay evidence with a waiver of review by the Agency of Original Jurisdiction (AOJ) in the first instance.  Also, at the hearing, the VLJ agreed to recharacterize the issue of service connection for pulmonary hypertension to include left ventricular hypertrophy.  As noted below, the claim of service connection for pulmonary hypertension is being granted, and the Veteran's heart disease is already service-connected.  In a July 2017 rating decision, the RO addressed the issue of whether a disability rating in excess of 10 percent was warranted for the Veteran's service-connected heart disease, and included the Veteran's left ventricular hypertrophy as part of the Veteran's service-connected heart disability.  Accordingly, the Board no longer finds it necessary to address the Veteran's left ventricular hypertrophy as a separate disability.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides in service.  

2.  Based on the competent and probative evidence of record, the Veteran's scleroderma is, as likely as not, related to in-service exposure to toxins including herbicides.

3.  The Veteran's pulmonary hypertension is proximately due to, or the result of, his scleroderma.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for scleroderma have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for pulmonary hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for scleroderma and pulmonary hypertension.  The Veteran maintains that his scleroderma is the result of his in-service exposure to herbicides and other toxins.  The Veteran further asserts that his pulmonary hypertension cannot be disassociated from his scleroderma.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101 (21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101 (10).

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  Inactive duty for training (INACDUTRA) generally means duty (other than full-time duty) prescribed for Reserves, and duty (other than full-time duty) performed by a member of the National Guard of any state.  38 U.S.C.A. § 101 (21), (22), (23), (24), (27); 38 C.F.R. § 3.6 (a), (c), (d).  Thus, while service connection may be granted for any injury or disease that had its onset during active duty (or during ACDUTRA if such was incurred or aggravated in the line of duty), current disabilities must be shown to be related only to injuries, and not diseases, sustained in INACDUTRA for service connected to be granted.

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Veteran would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

For purposes of 38 U.S.C.A. § 101 (24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The Veteran served in Vietnam during the Vietnam era, and therefore his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  

For Agent Orange exposed veterans, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure.  Scleroderma and pulmonary hypertension are not included in that list of diseases  See 38 C.F.R. § 3.309(e).  Importantly, however, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The RO denied the Veteran's claim on a presumptive basis; and, because neither scleroderma nor pulmonary hypertension was shown in service or to a compensable degree within the first post-service year.  However, the RO never considered whether the Veteran's scleroderma could be linked to his in-service herbicide and/or toxin exposure.  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

In support of his claim, the Veteran submitted several lay statements which corroborate the Veteran's account of in-service exposure to toxins.  Although it appears that his exposure to chemical solvents and other toxins referred to in the lay statements occurred during the Veteran's Reserves service, and not necessarily during periods of active duty or ACDUTRA, the Veteran's treating Mayo Clinic physician specifically noted that the Veteran's exposure to toxins included herbicides.  In April 2017 correspondence from C.B., MD, the Veteran's treating doctor at the Mayo Clinic, it was first noted that the Veteran was under his care at the Mayo Clinic for group 1 pulmonary arterial hypertension in association with scleroderma.  Dr. B also indicated that scleroderma is an autoimmune disease of unknown etiology.  Dr. B indicated a review of the Veteran's service records and medical history, and opined that the Veteran's scleroderma resulted from in-service toxic chemical exposure, to include herbicide exposure, during service.  Dr. B reasoned that medical literature reviews of epidemiologic evidence have supported the role of solvents or TCE as a risk factor for scleroderma and autoimmune effects.  

Moreover, the Veteran's personnel records show that he had numerous periods of ACDUTRA in the Reserves and his occupation was jet engine mechanic.  

The Veteran also submitted written documentation from the Mayo Clinic staff which explains that the Veteran's diagnosed "limited scleroderma" or "CREST Syndrome" is one subtype of scleroderma, and that one of the risk factors for development of that disease is exposure to toxins, such as polyvinyl chloride, benzene, silica, and trichloroethylene.  

There is no contradictory medical evidence of record.  Thus, while it is clear that toxins such as TCE and benzene have been documented as risk factors for the development of scleroderma, the Veteran's treating physician also included herbicides in that category.  

Accordingly, the most probative evidence of record weighs in favor of the Veteran's claim of service connection for scleroderma.  Therefore, in resolving all doubt in favor of the Veteran, service connection for scleroderma is warranted.  

Similarly, the medical evidence of record also shows that the pulmonary hypertension is secondary to the scleroderma.  The above mentioned medical documentation from the Mayo Clinic staff specifically lists pulmonary hypertension as a complication of interstitial lung disease; and, notes that interstitial lung disease is a complication of scleroderma.  

Additionally, Mayo Clinic treatment records from September 2009 note an assessment of, "pulmonary arterial hypertension associated with scleroderma."  Likewise, a November 2009 Mayo Clinic treatment record notes that the Veteran had scleroderma "and secondary pulmonary hypertension."

Again, there is no medical evidence to the contrary.  Accordingly, the Board finds that the weight of the medical evidence of record shows that the Veteran's pulmonary hypertension cannot be satisfactorily disassociated from his scleroderma, and therefore service connection for pulmonary hypertension on a secondary basis is warranted.  





ORDER

Service connection for scleroderma is granted.  

Service connection for pulmonary hypertension is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


